Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Response to Election/Restriction, filed 06 August, 2021. As filed, Claims 1-6 are pending. 
A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action.
Priority
This application filed 07/16/2020 claims foreign priority to JP2020-067072 , filed 04/02/2020 claims foreign priority to JP2019-132129 , filed 07/17/2019. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 7/16/2020 and 12/31/2020 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Election/Restrictions
Applicant’s election without traverse of Group VI, claim 6 drawn to di ester compound of the following general formula (1 ), having a dimethyI cyclobutane ring in the reply filed on August 06, 2021, is acknowledged. 
 
Applicants elected the species of the compound ethyl 3-(1-ethoxycarbonylethylidene )-2,2- Dimethylcyclobutanecarboxylate  described on page 11 and 53 of the specification which corresponds to formula (1) wherein R1 and R2 are each an ethyl group (i.e., a monovalent hydrocarbon group having 2 carbon atoms).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim 6 will be examined on the merits herein to the extend they read on the elected species.
Claim Objections
Claim 6 is objected to because of the following informalities:  the recitation “of the following” in claim 6 pertaining to the formula (I) should be replaced with “of" for more suitable claim terminology.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015125785 Aug, 27, 2015, by Ebisawa ( “the ‘785 publication”; cited in PTO 892 attached herewith).  
The ‘785 publication teach reparation of pyrazolone derivatives of formualaas ATPase inhibitors, and antitumor and treating agents for cancer, leukemia, and lymphoma.
 Disclosed on page 108 [0350] is the diester compound having a cyclobutane ring, shown below as displayed in registry database:
CN   Cyclobutanecarboxylic acid, 3-(2-ethoxy-2-oxoethylidene)-,
     1,1-dimethylethyl ester  (CA INDEX NAME)
  

    PNG
    media_image2.png
    154
    371
    media_image2.png
    Greyscale

REFERENCE COUNT:         6     THERE ARE 6 CITED REFERENCES AVAILABLE FOR THIS
                               RECORD. ALL CITATIONS AVAILABLE IN THE RE FORMAT
   
The diester compound having a cyclobutane ring disclosed by the prior art is structurally similar with claimed compound of formula 1 where R2 is ethyl and R1 is t-butyl (i.e. monovalent hydrocarbon) and is used as intermediate in the chemical synthesis, same utility as claimed diester.
The compound taught by the cited  prior art differs from the instant claimed compound of formula (1) by a hydrogen instead of methyl at the same loci (i.e. lack germinal methyl at cyclobutane moiety and has hydrogen instead of the methyl group at unsaturated carbon of molecule.
"Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar
properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties."
The issue of patentability over the replacement of alkyl groups for hydrogen has arisen many times. For instance, the replacement of a methylene group with a dialkyl-substituted methylene group was determined to be prima facie obvious on the ground that "one skilled in the art would have been, prima facie, motivated to make the claimed compounds in the expectation that they, too, would possess antimicrobial activity." (In re Wood 199 USPQ 137) See also In re Doebel 174 USPQ 158 (where replacement of methyl for hydrogen on an amino nitrogen was considered prima facie obvious - at page 159); In re Druey 138 USPQ 39 (where replacement of methyl for hydrogen on a known compound was considered prima face obvious based on the homologous and close structural relationship to the known compound - at page 41); In re Lohr 137 USPQ 548 (where the replacement of a methyl group for a hydrogen on two positions of a tetrahydropyran ring on a known compound was not considered a patentable modification given the close structural relationship to the known compounds - at page 550); Ex parte Weston 121 USPQ 429 (where the replacement of methyl for hydrogen on the nitrogen of a piperazine ring was not found to be a patentable modification); Ex parte Fauque 121 USPQ 425 (where di(methyll)-methane was considered a higher homolog of difuryl-methane and unpatentable without a showing of unexpected results - at page 426).
The motivation to make a substitution of a methyl group for hydrogen stems from the fact that a person having ordinary skill in the art would expect that the compounds could be prepared by the same method as taught by the prior art and have the same utility as the compounds taught by the prior art. In the interest of generating additional compounds, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the chemical activity. 
Therefore, the instantly claimed compounds, which differ by methyl instead of hydrogen at same loci over compound of prior art are unpatentable absent a showing of unexpected results. MPEP 2144.09 (VII) states "A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)." In the instant case, Applicant has not established unexpected properties between the instantly claimed compounds and the closest prior art homologs.
Thus, the claimed invention as a whole is prima facie obvious over the teachings of the prior art.
Conclusion
Claim 6 is rejected. Claims 1-5 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622